EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      Authorization for this examiner’s amendment was given in a telephone interview with Alan Weisberg on 5/17/2022.
      This application has been amended as follows:

Claim 2 has been replaced with:
-- (Currently Amended) A radio node for a Radio Access Network, RAN, the radio node comprising processing circuitry to configure the radio node to: 
transmit, according to a transmission timing, a data element of a data stream associated to an acknowledgement signaling process, the transmission timing being determined based on: 
a retransmission indication indicating whether one of: 
the data element is to be transmitted the first time in the data stream; and 
the data element is to be retransmitted in the data stream; and
a comparison of a first redundancy indication corresponding to the data element to be transmitted the first time and a second redundancy indication corresponding to the data element to be retransmitted, at least one of the first and second redundancy indications pertaining to at least a size of the data element, the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication. --

Claim 4 has been replaced with:
-- (Currently Amended) A radio node for a Radio Access Network, RAN, the radio node comprising processing circuitry to configure the radio node to: 
transmit acknowledgement signaling associated to a data stream, the acknowledgement signaling comprising a retransmission indication, which indicates whether the data stream has been correctly received or not, the retransmission indication being determined based on associating, with the data stream, a data element received at a reception timing, the reception timing being determined based on: 
whether the data element is one of: 
scheduled for a first transmission in the data stream; and 
scheduled to be retransmitted in the data stream; and
a comparison of a first redundancy indication corresponding to the data element scheduled for the first transmission and a second redundancy indication corresponding to the data element scheduled to be retransmitted, at least one of the first and second redundancy indications pertaining to at least a size of the data element, the reception timing indicating a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling. --

Claim 8 has been replaced with:
-- (Currently Amended) The method according to claim 1, wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for the data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for the data element to be transmitted for the first time.--

Claim 11 has been replaced with:
-- (Currently Amended) The method according to claim 1, wherein, when reception of the retransmission indication is one of scheduled and occurring in transmission time interval n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of the data element. --

Claim 18 has been replaced with:
-- (Currently Amended) The method according to claim 3, wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for the data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for the data element to be transmitted for the first time. --

Claim 21 has been replaced with:
-- (Currently Amended) The method according to claim 3, wherein, when reception of the retransmission indication is one of scheduled and occurring in transmission time interval n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of the data element. --

REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/2/2022.
Claims 13 and 14 have been cancelled.
No claims have been added. 
Claims 1-12 and 15-22 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 10-16, filed 5/2/2022, with respect to rejection of claims 1-12 and 15-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-12 and 15-22 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Frederiksen et al. WO 2017148510, teaches transmission of an initial packet with RV 0 and associated size in an associated time period and teaches retransmission of a plurality of portions of the initial packet with RV 1-3, where the retransmitted packets have a smaller size than the initial packet transmission (see para. 0042, 0044, 0046).
A close reference, Dou et al. WO 2012010000 (citations from English language translation), teaches performing saving of an initial transmission data block RV and performing a delta operation with a subsequent retransmission data block RV (see p.6, middle of page).
A close reference, Seo et al. 20160315737 (U.S. Patent Application Publications citation #2, listed on IDS dated 8/21/2019), teaches receiving non-adaptively retransmitted UL data in a second subframe (see Abstract).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1, 5-12, the cited prior art either alone or in combination fails to teach the combined features of:

the transmission timing being determined based on: 
a retransmission indication indicating whether one of: 
the data element is to be transmitted the first time in the data stream; and 
the data element is to be retransmitted in the data stream; and
a comparison of a first redundancy indication corresponding to the data element to be transmitted the first time and a second redundancy indication corresponding to the data element to be retransmitted, at least one of the first and second redundancy indications pertaining to at least a size of the data element, the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.

As per claim(s) 2, the cited prior art either alone or in combination fails to teach the combined features of:

the transmission timing being determined based on: 
a retransmission indication indicating whether one of: 
the data element is to be transmitted the first time in the data stream; and 
the data element is to be retransmitted in the data stream; and
a comparison of a first redundancy indication corresponding to the data element to be transmitted the first time and a second redundancy indication corresponding to the data element to be retransmitted, at least one of the first and second redundancy indications pertaining to at least a size of the data element, the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.

As per claim(s) 3, 15-22, the cited prior art either alone or in combination fails to teach the combined features of:

the reception timing being determined based on: 
whether the data element is one of: 
scheduled for a first transmission in the data stream; and 
scheduled to be retransmitted in the data stream; and
a comparison of a first redundancy indication corresponding to the data element scheduled for the first transmission and a second redundancy indication corresponding to the data element scheduled to be retransmitted, at least one of the first and second redundancy indications pertaining to at least a size of the data element, the reception timing indicating a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.    

As per claim(s) 4, the cited prior art either alone or in combination fails to teach the combined features of:

the reception timing being determined based on: 
whether the data element is one of: 
scheduled for a first transmission in the data stream; and 
scheduled to be retransmitted in the data stream; and
a comparison of a first redundancy indication corresponding to the data element scheduled for the first transmission and a second redundancy indication corresponding to the data element scheduled to be retransmitted, at least one of the first and second redundancy indications pertaining to at least a size of the data element, the reception timing indicating a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464